Case 1:18-cv-02328-CMA-NYW Document 89 Filed 07/08/19 USDC Colorado Pagé 1 of 3

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

|

FILE

Toto es scosrsrcccsscesscecrseccsrccegrccescc#gecwscrcgrerescargrccscsrcgssccercceccerccrs ONITED STATES DISTRICT COURT
DENVER, COLORADO

FROM: 16179006
TO: Christie, Bryan; Clemons, Angela; Dodd, Terry; Sarver, Liz JUL 08 2019
SUBJECT: Default on Rensels JEFFREY P CO
DATE: 06/22/2019 01:38:09 PM ‘ Whee

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Francis Schaeffer Cox,
plaintiff,

V. 1:18-cv-02328-CMA-NYW

Terry Dodd,
Maria Rensel,
Bill Rensel,
Richard Neff,
Defendants,

 

~ REQUEST TO ENTER DEFAULT JUDGMENT AS TO BILL AND MARIA RENSEL ONLY ~
(Fed. R. Civ. P. 55(b)(1))

 

TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO;

 

|, Francis Schaeffer Cox, Plaintiff, requests that the Clerk of this Court enter a default JUDGMENT against Bill and Maria
Rensel jointly and severally, Defendants, in the amount of $1,500,000.00 as authorized by Fed. R. Civ. P. 55(b)(1). In support
of this request, Plaintiff Cox states: |

1. The Clerk of Court has already entered the default of Bill and Maria Rensel as a consequence of their failure to timely plead
or otherwise respond in this action. The default being available on the docket of the above captioned case.

2. The claim of Plaintiff Francis Schaeffer Cox is for a sum certain.
3. Bill and Maria Rensel are not minor or incompetent persons, nor are they in military service. .

4. The amount of the judgment to-be-entered, as indicated in the incorporated affidavit of the amount due, is justly due and
owing, and the costs be taxed have been or will necessarily be incurred in the action.

Date G- 22-2014

   
 

 

_ ~ AFFIDAVIT IN SUPPORT OF REQUEST TO ENTER CLERK'S DEFAULT JUDGMENT ~
(Fed. R. Civ. P. 55 (b)(1))

 

1, Francis Schaeffer Cox, state the following under penalty of perjury per 28 USC 1746:
1. lam over 18 years of age, and fully competent to make this affidavit.
2. | am the Plaintiff in this action.

3. A review of the record in this case will show that the Clerk of this Court entered the default of Bill and Maria Rensel. (See
case Docket)

4. | am personally familiar with Defendants Bill and Maria Rensel, and know that they are adults of sound mind, married and
living together, competent to handle their own affaires, and that neither one of them are in military service.

 

 
Case 1:18-cv-02328-CMA-NYW Document 89 Filed 07/08/19 USDC Colorado Pagé 2 of 3

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

5. The claim asserted in the complaint is for a "sum certain” within the meaning of Rule 55 (b)(1) of the Federal Rules of Civil
Procedure. The claim is in the amount of a legal defense fund stolen from Plaintiff by the Defendants. (See complaint) The

specific amount due, together with interest and cést of suit is established below:

6. Bill and Maria Rensel. jointly and severally, owe Francis Schaeffer Cox the sum certain amount of $1,500,000.00 for the

following items:

$1,500,000.00 in compensatory damages

 

$1,500,000.00 TOTAL, at an annual percentage interest rate of: Prime plus 12%.

7. The amount above is justly due and owing, and no part has been paid.

8. The disbursements sought to be taxed as costs have all been or will necessarily be incurred in this action, or wi

Signed under penalty of perjury,

 

Date 6-22-14 ten OB USC 1746 titer tee

KHER EEE IEE EET IKE HEMI ERIE

Framéis Sc er Cox

4
CERTIFICATE OF SERVICE

 

 

 

ll be waved.

|, Francis Schaeffer Cox, certify that on the below date per Houston v. Lack, a true and correct copy of this REQUEST TO
ENTER DEFAULT JUDGMENT AS TO BILL AND MARIA RENSEL ONLY, and incorporated sworn AFFIDAVIT were mailed to
the clerk of court via first class US mail, postage pre-paid, USPS Tracking number 9114 9014 9645 1828 1182 13, as well as to

all the Defendants in this case.

   

Date 6-22-14

 
 
 
 

cis- 8thaeffer Cox °
-716179-006

PO BOX 33
Terra Haute, IN 47808

 

ripen tie 8 eam
te ee
Case 1:18-cv-02328-CMA-NYW Document 89 Filed 07/08/19" USDC Colorado Pagé3of3 | t

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

FROM: 16179006
TO: Christie, Bryan; Clemons, Angela; Dodd, Terry; Sarver, Liz
SUBJECT: Proposed Default Judgment |
DATE: 06/22/2019 05:23:57 PM
|
UNITED STATES DISTRICT COURT .
FOR THE DISTRICT OF COLORADO 4

Treen

Francis Schaeffer Cox,
plaintiff,

tr ae

V. 1:18-cv-02328-CMA-NYW

Terry Dodd,
Maria Rensel, i
Bill Rensel,

Richard Neff,

Defendants,

 

~ DEFAULT JUDGMENT AS TO BILL AND MARIA RENSEL ONLY ~
(Fed. R. Civ. P. 55(b)(1))

 

On June 21st, 2019, Plaintiff Francis Schaeffer Cox applied for a default judgment against Bill and Maria Rensel,
Defendants. Based on the application and the accompanying affidavit and other papers on file in this action, it appears that:

1. Bill and Maria Rensel have failed to appear in this action by timely pleading, responding to, or otherwise defending against,
the complaint in this action after being properly served with it. Accordingly, DEFAULT was entered against Bill and Maria
Rensel under Rule 55(a) of the Federal Rules of Civil Procedure on 2019.

2. Bill and Maria Rensel are not mingr or incompetent persons, or current members of the military service.

3. Bill and Maria Rensel are jointly and severally indebted to Francis Schaeffer Cox for a sum certain , in the amount of
$1,500,000.00 US Dollars, based on the claims set forth in the complaint.
|

JUDGMENT is ENTERED under Federal Rules of Civil Procedure, Rule 55(b)(1) against Bill Rensel and Maria Rensel in
the principal amount of $1,500,000.00, together with pre judgment interest in the amount of $ and costs in
the amount of $ , for a total judgment of $ . This judgment will bear interest/at the |
judgment rate of prime plus 12% from the date of this judgment until paid.

Date 2019 .

THEREFORE:

 

CLERK, US DISTRICT COURT
UNITED STATES DISTRICT COURT | :
FOR THE DISTRICT OF COLORADO

 
